In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                       No. 07-16-00232-CV


                             IN RE D. CHRIS HESSE, RELATOR

           ORIGINAL PROCEEDING ON PETITION FOR WRIT OF MANDAMUS

                                          July 1, 2016

                               MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before the court is a petition for writ of mandamus filed by D. Chris

Hesse. Hesse asks that we issue a writ of mandamus directing the Hon. W.F. “Corky”

Roberts, County Court at Law No. 1, Potter County, to act upon a petition for writ of

mandamus pending in that court.1 We deny the petition for writ of mandamus without

opinion as permitted by Texas Rule of Appellate Procedure 52.8(d). TEX. R. APP. P.

52.8(d) (stating that “[w]hen denying relief, the court may hand down an opinion but is

not required to do so”).

                                                                     Per Curiam


       1
          Apparently, Hesse asked Judge Roberts to order a local municipal court judge to unlock the
doors to her courtroom and allow Hesse to enter. Apparently, the door was locked once proceedings
began for the day back in the fall of 2015.